Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recited “fingerprint pattern” is indefinite since it is not clear what this represents. Does the “fingerprint pattern” represent the presence and amount of different substances, such as volatile organic compounds, that are present in the breath sample collected from the patient and that are detected by the recited “gas phase analysis methodology”? 
In claim 3, the “commercially available breath sampler” is indefinite since it is a relative or subjective term, and the specification does not provide a standard for ascertaining the requisite degree of being “commercially available”. It is unclear as to what degree of commercial availability would satisfy the limitation of the claim. Specifically, it is unclear as to whether this limitation requires availability on consumer markets or if other more limited markets would satisfy this limitation. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the natural correlation or phenomenon between substances present in a breath sample from a patient and a patient status related to a disease related to coronavirus infection. This judicial exception is not integrated into a practical application because the claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. disease diagnosis). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps in the method concerning sample gathering, measurement of substances in a breath sample using a gas phase analysis technology (i.e. gas chromatography-mass spectrometry), using a computer system to resolve a fingerprint pattern from the analysis results, and using the fingerprint pattern to determine a patient status all constitute “well understood, routine and conventional activity” under 35 USC 101.
In Mayo v. Prometheus Laboratories, the Supreme Court held that the relationships between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm are not themselves patent eligible.  The claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts designed to monopolize the correlations.  The additional steps in the claimed processes here are not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
Claims, particularly process claims, cannot be directed to such ineligible subject matter.  In addition, to be patent eligible, a claim that includes an exception should include other elements or combination of elements such that, in practice, the claimed product or process amounts to significantly more than a law of nature, a natural phenomenon, or an abstract idea with conventional steps specified at a high level of generality appended thereto.
In the instant case, the claims recite two different types of judicial exceptions. First, the claims recite the natural correlation between substances present in a breath sample from a patient and a patient status related to a disease related to coronavirus infection. The detection of natural substances found in a breath sample of a patient, and the determination of a relationship between these substances in a breath sample from a patient and a determination of whether the patient has a disease related to coronavirus infection are not considered to be significantly more than the natural phenomenon itself.  The relationship between the measured substances and a determination of whether the patient has a disease related to coronavirus infection exists in principle and in nature apart from any human action.  The relationship between the breath sample substances and a determination of whether the patient has a disease related to coronavirus infection is a natural consequence of the disease in the body of the patient. Second, the claims recite the judicial exception of an abstract idea comprising “using a computer system” to resolve “a fingerprint pattern from the analysis results, and determining a patient status related to a disease related to coronavirus infection for the patient based on the fingerprint pattern”. These steps fall under the “mental process” umbrella of an abstract idea. This judicial exception is not integrated into a practical application because making a diagnosis based on algorithms/comparisons performed by a computer or in the human mind constitute converting the abstract ideas into information that is understandable to a human patient. 
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019), it is noted that the claims meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a process). The claims meet prong one of revised step 2A since the claims recite a natural phenomenon between substances present in a breath sample from a patient and a patient status related to a disease related to coronavirus infection. The claims also recite the abstract idea comprising “using a computer system” to resolve “a fingerprint pattern from the analysis results, and determining a patient status related to a disease related to coronavirus infection for the patient based on the fingerprint pattern”, which is also a judicial exception. The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exception into a practical application.  With regards to independent claim 1, the step of “determining a patient status related to a disease related to coronavirus infection for the patient based on the fingerprint pattern” is a part of the natural correlation itself and only generally links the use of the judicial exception to a particular technological environment or field of use (i.e. the field of disease diagnosis). The steps of “using a computer system” to resolve “a fingerprint pattern from the analysis results” is nothing more than an abstract idea comprising mathematical calculations/algorithms/comparisons that may be performed by a generic computer or in the human mind. The computer is merely used as a tool to “apply” the judicial exception and to perform the abstract idea recited in the claims. The additional elements in the claims are merely insignificant extra-solution activity (i.e. the pre-solution activity of collecting a breath sample into a sterile sampling vessel and analyzing the sample using a gas phase analysis methodology). The additional elements in the claims merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the natural phenomenon and the abstract idea are not applied, relied on, or used in a meaningful way. No improvement to a technology is evident, and nothing is done with the determined patient status so as to realize a diagnostic benefit (i.e. the administration of a particular treatment or prophylaxis for a disease or medical condition to the patient).
The claims also do not meet step 2B of the guidance since the additional elements in the claims concerning sample gathering, measurement of substances present within a breath sample of a patient using known techniques such as gas chromatography and mass spectrometry, determining a fingerprint pattern of the substances in the breath sample using a computer, and using the fingerprint pattern to determine a patient status related to a disease related to coronavirus infection are all well-understood, conventional and routine sample analysis steps that must be taken by those of skill in the art in order to establish the conditions under which the natural correlation exists.  The use of a fingerprint pattern in the testing directly integrates the law of nature.  The establishment of a fingerprint pattern of substances in a biological sample is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method recited in the claims.  Therefore, claims 1-12 simply recite a natural correlation or phenomenon as well as an abstract idea in combination with well understood and routine sample analysis steps.  The additional steps recited in claims 1-12 are merely well understood and routine additional limitations that are necessary for all practical applications of the natural correlation, such that everyone practicing the natural correlation would be required to perform those steps.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2020/0337594) in view of Phillips (US 2003/0109794).
Reddy teaches of a method for identifying substances in a breath sample collected from a subject, and diagnosing a health condition in the subject based upon the identified substances. In one embodiment, Reddy teaches of a method for detecting a virus in a patient, such as diseases related to coronavirus infection (i.e. COVID-19, claims 1, 11-12). In this embodiment, a sample of exhaled breath from a patient is collected into a sample vessel 102 and directed to a sensor module 108 containing sensors for detecting one or more chemicals associated with coronavirus infection (i.e. COVID-19). A mobile communication device, such as a smart phone, communicates with the sensors and receives collected data associated with the one or more chemicals associated with coronavirus. The mobile communication device acts as a computer to process the collected data and/or communicates with a remote server device (i.e. a computer) to process the collected data. Reddy teaches that coronavirus infection such as found in COVID-19 produces volatile organic compounds (VOCs) in the breath of a patient infected with the coronavirus, and these VOCs can be correlated to coronavirus infection and the early diagnosis of COVID-19 (claims 1, 11-12). The sensors in the sensor module 108 taught by Reddy detect the VOCs in the exhaled breath sample of the patient and convert the VOC gas molecules into digital electrical signal patterns (i.e. a fingerprint pattern, claim 1). The measured fingerprint patterns produced by the sensors contain the VOC marker compounds that are used to differentiate healthy subjects from subjects infected with coronavirus (i.e. COVID-19, claims 9-10). A neural network or a pattern learning algorithm in a computer (i.e. either a mobile communication device or a remote server) analyzes the collected data to identify, classify and monitor concentrations of chemicals (i.e. VOCs) associated with coronavirus infection in order to determine a patient status related to a disease related to coronavirus infection (i.e. COVID-19 disease state, severity and progression, claims 1 and 11-12). The sensors in the sensor module 108 taught by Reddy are nanoparticle sensors, but Reddy also teaches that the sensor module 108 may include any number of analytical devices or techniques, such as gas chromatography and mass spectrometry, for performing gas analysis (claims 1 and 6). These types of analytical devices further analyze the exhaled breath sample by producing chromatographic or spectrographic patterns of the chemicals/VOCs found in the breath sample (claims 7-8). See the abstract, Figure 1, and paragraphs 0075-0076, 0088, and 0201-0216 in Reddy. Reddy fails to teach that the breath sample is collected into a commercially available sterile sampling vessel comprising an absorbent material therein which absorbs the VOC chemical compounds in the breath sample associated with coronavirus infection, and wherein thermal desorption techniques are used to release the breath sample VOCs from the absorbent material for introduction into a gas phase analysis methodology (i.e. a gas chromatography column-mass spectrometer). It is noted that the reference to Reddy qualifies as prior art under 35 USC 102(a)(2) since it has an earlier effective filing date (i.e. March 18, 2019 or March 18, 2020) than the effective filing date of the instant application (i.e. April 9, 2020). 
Phillips teaches of a commercially available, sterile sampling vessel for collecting an alveolar exhaled breath sample from a patient. The commercially available, sterile sampling vessel comprises one of Tenax available from Supelco, Inc., Carbotrap C 20/40 mesh available from Supelco, Inc., or Carbotrap B 60/80 mesh available from Supelco, Inc (claims 1 and 3). These sterile breath sample collecting vessels contain a solid-state or thin-film absorbent material (claim 4) for absorbing volatile organic components present within a breath sample. The volatile organic components captured by the absorbent trap in the sterile sampling vessels are assayed by desorbing the VOCs from the absorbent material in an automated thermal desorber that includes a heating unit to heat the absorbent material. Upon heating, the volatile organic components absorbed into the absorbent material are thermally desorbed and flushed into an assay unit, such as a gas chromatograph and a mass spectrometer, to determine the identity and quantity of the VOCs. Data from the assay unit is downloaded into a microcomputer for analysis and interpretation of the data. The data comprising the concentration of the VOCs measured in the breath sample is used for diagnostic purposes. See Figure 1 and paragraphs 0001, 0017, 0021, 0025 and 0027-0030 in Phillips. 
Based upon a combination of Reddy and Phillips, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect the exhaled breath sample in the method for detecting a disease related to coronavirus infection taught by Reddy into a commercially available sterile sampling vessel comprising an absorbent material therein which absorbs the VOC chemical compounds in the breath sample associated with coronavirus infection, and to use thermal desorption techniques to release the breath sample VOCs from the absorbent material for introduction into a gas phase analysis methodology (i.e. a gas chromatography column-mass spectrometer), since Reddy teaches that the VOC compounds in the collected breath sample associated with coronavirus infection can be detected using any number of analytical devices or techniques, such as gas chromatography and mass spectrometry, and Phillips teaches that when collecting an exhaled breath sample from a subject for the analysis of VOCs therein using gas chromatography and mass spectrometry, it is advantageous to use a sterile, commercially available sampling vessel containing an absorbent material therein since the absorbent material serves to collect the VOCs in the breath sample and subsequently release the VOCs by thermal desorption into a gas-chromatography-mass spectrometry analysis device. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy in view of Phillips as applied to claims 1 and 3-12 above, and further in view of Cormier et al (US 2015/0335267). For a teaching of Reddy and Phillips, see previous paragraphs in this Office action. The combination of Reddy and Phillips fails to teach that the sterile sampling vessel used to collect the exhaled breath sample from the subject contains a carbon dioxide sensor.
Cormier et al teach of a sterile sampling vessel for collecting volatile compounds in an exhaled breath sample from a patient and discriminating between alveolar and non-alveolar portions of the exhaled breath sample. The sterile sampling vessel 104 taught by Cormier et al is a capnometer which comprises a carbon dioxide sensor located in the vessel. See the abstract and paragraphs 0010-0011 and 0023-0024 in Cormier et al. 
Based upon the combination of Reddy, Phillips and Cormier et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a carbon dioxide sensor in the sterile sampling vessel used for collecting a sample of exhaled breath from a subject in the method taught by the combination of Reddy and Phillips since Cormier et al teach that such a carbon dioxide sensor located in a breath sampling vessel allows only alveolar breath to be collected, and alveolar breath contains the volatile organic compounds indicative of disease and coronavirus infection analyzed in the method taught by Reddy. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Odom et al (WO 2022/094405) who teach of a method for diagnosing Covid-19 in a subject by analyzing VOCs in an exhaled breath sample; Gabbai et al (US 2021/0275055) who teach of a system and method for non-invasive determination of COVID-19 infection; Miller et al (US 11,129,545) who teach of a method of detecting VOC signatures indicative of infectious disease such as Covid-19; Lapidot et al (WO 2021/028928) who teach of a method for diagnosing a coronavirus such as SARS-CoV-2 virus in a subject by analyzing VOCs in an exhaled breath sample; and each of the articles to Chen et al, Woollam et al and Subali et al who all teach of methods for Covid-19 screening using analysis of volatile organic compounds found in an exhaled breath sample. It is noted that all of these cited references are not prior art against the instant claims since the instant application has an earlier effective filing date than the publication dates or effective filing dates of these references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 31, 2022